J-A21027-21

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.0.P. 65.37

POCONO MANOR INVESTORS, LP, A : IN THE SUPERIOR COURT OF
DELAWARE LIMITED PARTNERSHIP : PENNSYLVANIA
Vv.

BENEDICT SLANE AND MICHELE :
FRAKT, : No. 187 EDA 2021

Appellants

Appeal from the Order Entered November 16, 2020
In the Court of Common Pleas of Monroe County Civil Division at No(s):
No. 2019-03395

BEFORE: KUNSELMAN, J., NICHOLS, J., and STEVENS, P.J.E.*
MEMORANDUM BY NICHOLS, J.: FILED NOVEMBER 19, 2021

Appellants Benedict Slane and Michele Frakt appeal from the order
granting the motion for judgment on the pleadings filed by Appellee, Pocono
Manor Investments, LP.! Appellants contend that genuine issues of material
fact remain, and the trial court erred or abused its discretion in granting
judgment on the pleadings. Following our review, we affirm on the basis of
the trial court’s November 16, 2020 opinion.

Briefly, we summarize the relevant facts and procedural history of this

matter as follows. On May 1, 2019, Appellee filed a complaint against

 

“ Former Justice specially assigned to the Superior Court.

1 The order granting Appellee’s motion for judgment on the pleadings was a
final and appealable order as it disposed of all claims and all parties. Pa.R.A.P.
341(a), (b)(1).
J-A21027-21

Appellants alleging that Appellee owns the common areas, improvements,
utilities, and roadways within the private planned community of Pocono
Manor, and that Appellee reserved the right to develop water and sewer lines
within the community. Appellants reside within this planned community, and
Appellees claimed that problems with the sewer lines occurred at the
beginning of 2019, which required maintenance. However, Appellee contends
that Appellants barred it from entering the property to repair the leaking sewer
lines. Appellee’s complaint sought to confirm Appellee’s easement on the
property.

On May 1, 2019, Appellee filed a motion for a preliminary injunction
seeking permission to enter Appellants’ properties to perform the sewer
repairs. The trial court concluded that there was immediate and irreparable
harm that would occur if the sewer leak was not repaired, and the trial court
ordered that Appellee could enter the property to make the repairs.

On June 10, 2019, Appellants filed their answer with new matter and
counterclaims in response to Appellee’s complaint. In the counterclaims,
Appellants alleged breach of contract and intentional infliction of emotional
distress. Appellee filed preliminary objections to the counterclaims, and on
September 26, 2019, the trial court sustained, in part, and overruled, in part,
Appellee’s preliminary objections, and the court permitted Appellants twenty
days in which to amend their pleadings.

Appellants next filed their first amended answer, new matter, and

counterclaims. In response, Appellee filed preliminary objections. On January

-2-
J-A21027-21

27, 2020, the trial court denied Appellee’s preliminary objections to
Appellants’ new matter, and it granted Appellee’s preliminary objections to
Appellants’ counterclaims. Appellants then filed their second amended
answer, new matter, and counterclaims. In response, Appellee filed
preliminary objections. On April 27, 2020, the trial court sustained Appellee’s
preliminary objections with respect to Appellant Frakt’s counterclaims
concerning breach of contract and intentional infliction of emotional distress.
However, the trial court overruled the preliminary objections in part, and
Appellant Slane’s counterclaim for breach of contract remained.

On September 29, 2020, Appellee filed a motion for judgment on the
pleadings. The next day, the trial court ordered the parties to file briefs
regarding Appellee’s motion. On November 16, 2020, the trial court granted
Appellee’s motion for judgment on the pleadings, dismissed all of Appellant’s
counterclaims in their entirety, granted Appellees an easement over
Appellants’ properties to operate, maintain, and repair sewer lines, and
permanently enjoined Appellants from interfering with Appellee’s operation,
maintenance, and repair of the sewer lines.

Appellants filed a timely appeal. Both the trial court and Appellants

complied with Pa.R.A.P. 1925.2

 

2 On January 4, 2021, the trial court directed Appellants to file a Rule 1925(b)
statement, and pursuant to Pa.R.C.P. 236, the order was entered on the
docket on January 5, 2021. The order required Appellant to file the Rule

1925(b) statement within twenty-one days. However, it also provided that
(Footnote Continued Next Page)
J-A21027-21

Appellants raise the following issues:

1. Did the court below err as a matter of law or abuse its discretion
in dismissing Appellants’ new matter and counterclaims?

2. Did the court below err as a matter of law or abuse its discretion
in granting Appellee’s motion for judgment on the pleadings?

Appellants’ Brief at 4 (Some formatting altered).

We review Appellants’ issues pursuant to the following standard:

Entry of judgment on the pleadings is permitted under
Pennsylvania Rule of Civil Procedure 1034, which provides that
“after the pleadings are closed, but within such time as not to
unreasonably delay trial, any party may move for judgment on
the pleadings.” Pa.R.C.P. 1034(a). A motion for judgment on the
pleadings is similar to a demurrer. It may be entered when there
are no disputed issues of fact and the moving party is entitled to
judgment as a matter of law.

Appellate review of an order granting a motion for judgment on
the pleadings is plenary. The appellate court will apply the same
standard employed by the trial court. A trial court must confine
its consideration to the pleadings and relevant documents. The
court must accept as true all well pleaded statements of fact,
admissions, and any documents properly attached to the
pleadings presented by the party against whom the motion is filed,
considering only those facts which were specifically admitted.

We will affirm the grant of such a motion only when the moving
party’s right to succeed is certain and the case is so free from
doubt that the trial would clearly be a fruitless exercise.

 

service would be complete upon mailing if Appellants obtained a United States
Postal Service (USPS) form 3817 in compliance with Pa.R.A.P. 1112(c).
Appellants’ Rule 1925(b) statement was docketed on February 3, 2021,
however, Appellants included a USPS form 3817, which was dated January 25,
2021. Accordingly, we conclude that Appellants’ Rule 1925(b) statement was
timely.

-4-
J-A21027-21

Kote v. Bank of New York, 169 A.3d 1103, 1107 (Pa. Super. 2017) (citation
omitted), appeal denied, 182 A.3d 434 (Pa. 2018).

Following our review of the record, the parties’ briefs, and the trial
court’s well-reasoned analysis, we discern no error of law or abuse of
discretion by the trial court. Accordingly, we affirm the November 16, 2020
order granting Appellee’s motion for judgment on the pleadings on the basis
of the trial court’s opinion. See Trial Ct. Op., 11/16/20, at 1-5.

Order affirmed.

Judgment Entered.

 

Joseph D. Seletyn, Est
Prothonotary

Date: 11/19/2021
 

 

61 ORIMIONAND ORDER Bur

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

POCONO MANOR INVESTORS, LP, a : NO. 3395 CIVIL 2019
Delaware Limited Partnership, :

Plaintiff
vs,
BENEDICT SLANE and MICHELE
FRAKT,

: MOTION FOR
Defendants : JUDGMENT ON THE PLEADINGS

OPINION

This matter comes before the Court on the Motion for Judgment on the Pleadings
filed by Pocono Manor Investors, LP (hereinafter “Plaintiff’) to the Counterclaims of Benedict
Slane and Michele Frakt (hereinafter “Defendants”. Plaintiff initiated this action on May 1,
2019 by filing a complaint. Plaintiff now seeks judgment on the pleadings as to Defendants’
Counterclaims, and as to the allegations of its own Complaint.

On April 27, 2020, this Court issued an Order in which it granted preliminary
objections as to the counterclaims of the Defendants. In that opinion, the Court dismissed Count

lof the Defendants’ Counterclaim for breach of contract as it relates to Defendant Frakt. Count

 

 
 

 

61 OPINION AND ORDER.pa

II, which was Ms. Frakt’s claim of intentional infliction of emotional distress, was also
dismissed.

On September 29, 2020, Plaintiff filed their Motion for Judgment on the
Pleadings as to any remaining claims of the Defendants. On September 30, 2020, this Court
issued an order calling for both parties to file briefs. Plaintiff's brief was filed on October 16,
2020. Defendants’ brief in opposition to the Plaintiff's Motion for Judgment on the Pleadings
was filed on November 2, 2020. Oral argument was not held in this matter and a decision has
been rendered based on the submissions of the parties.

Discussion

Under Pa.R.C.P. 1034, any party may move for a Judgment on the Pleadings after
the pleadings have closed. Pa.R.C.P. 1034. A judgment based on the pleadings is very similar to
a demurrer in that it is only appropriate when “there are no disputed facts and the moving party is
entitled to a judgment as a matter of law. Sw. Energy Prod, Co. v. Forest Res., LLC, 2013 Pa.
Super. 307, 83 A.3d 177, 185 (2013). “A trial court must confine its consideration to the
pleadings and relevant documents. The court must accept as true all well pleaded statements of
fact, admissions, and any documents properly attached to the pleadings presented by the party
against whom the motion is filed, considering only those facts which are specifically admitted.
Coleman v, Duane Morris, LLP, 2012 Pa. Super. 281, 58 A.3d 833, 836 (2012). Essentially, a
judgment on the pleadings is only appropriate when the moving party’s case is so strong that a
trial would be fruitless. Sw. Energy Prod. Co., at 185.

Plaintiff asserts that a judgment on the pleadings as to Defendants’ Counterclaims

is appropriate as Defendant Frakt’s Counterclaim under Count I and Defendant Frakt’s

 

——

 

 
 

 

61 OPINION AND ORDER.pa

Counterclaim under Count II have already been dismissed by preliminary objection. There was
also a claim by Defendant Slane that Plaintiff breached an oral promise. We agree that this cause
of action was also dismissed when the preliminary objection as to Count I was granted in the
Order dated April 27, 2020. Plaintiff states that Defendant Slane’s claim for breach of written
contract may be all that remains and subject to this Motion.

Defendants allege in their brief that Plaintiff's motion for judgment on the
pleadings is premature since discovery has not been completed. We note a Case Management
Order was issued on August 27, 2019 directing that discovery be completed by April 22, 2020.
Furthermore, as pointed out by Plaintiff, this deadline would have been extended to July 7, 2020
under President Judge Margherita Patti Worthington’s Emergency Order due to the COVID-19
pandemic. However, even with the time under the Case Management Order being extended,
Plaintiff still had not received any discovery requests from the Defendants. We agree with the
argument made by Plaintiff that discovery could have been requested by Defendants at any time
leading up to this motion and even following the filing of this motion. There has been plenty of
time to conduct discovery. The time to conduct discovery has expired, and there were no
additional motions to extend the deadlines established by the Court. Therefore, we will not
dismiss Plaintiffs Motion to allow Defendants to conduct further discovery first, even assuming
the purpose thereof would be to conduct discovery in aid of amending Defendants’
Counterclaims.

The Plaintiff argues in their brief that their preliminary objections were sustained
as to paragraphs 73(a) and 73(b) of Defendants’ Answer/New Matter/Counterclaim by the April

27, 2020 Court Order. The reason for this was because there was insufficient specificity pleaded

 

——
 

 

61 OPINION AND ORDER.pa

by the Defendants in their counterclaim. As the Plaintiff points out, Defendants failed to allege
any new facts in their Counterclaim to back up their claims for breach of contract, including
Defendant Slane’s claims. Defendants argue the Order of April 27, 2020 only concerned
Defendant Frakt’s claims and not those of Defendant Slane.

However, looking at the facts alleged, we find that Plaintiff has made a
compelling case that Count I should also be dismissed as it relates to Defendant Slane.
Defendants have failed to plead any new facts that would lead to a question that a jury could rule
in their favor as to either paragraph 73(a) and 73(b) of their Counterclaim. The paragraphs do not
give enough detail or state any facts that we believe rise to a level of a genuine issue of material
fact. By dismissing those claims in paragraphs 73(a) and 73(b), Defendants can no longer rely on
them in support of the remaining breach of written contract claim.

As Plaintiff also points out, preliminary objections were already sustained as it
applies to paragraphs 73(c) and 73(d) of the Counterclaim in this Court’s Order of September 26,
2019. In that Order, this Court found that both of those sections were dismissed for the same
reasons we dismissed other claims in the April 27, 2020 Order. The grounds were insufficient
specificity in the pleading. With those paragraphs being dismissed, there are no other facts or
allegations made that would support a claim of breach of a written agreement. There are no facts
alleged to show that the property was unable to be used or sold, or that it remains a health
hazard. As such, we find that Plaintiff has sufficiently proven their case and that no genuine
issues remain in the Defendants’ Counterclaim. Thus, we find that the Plaintiffs Motion for

Judgment on the Pleadings will be granted as to Defendants’ Counterclaim.

 

——

 

 
 

 

61 OPINION AND ORDER.pa

Plaintiff also seeks judgment on the allegations set forth in their Complaint.
Plaintiff's Complaint seeks relief to confirm an easement to operate, maintain, and repair the
sewer line which traverses Defendants’ property, and to permanently enjoin the Defendants from
interfering with the maintenance, operation and repair of the sewer line. This Court previously
recognized these rights of the Plaintiff in the Preliminary Injunction Order of May 8, 2019.
Plaintiff now seeks a permanent injunction under the same grounds asserted in the request for a
preliminary injunction. Defendant has not contested that issue in their Answer. In paragraph 67
of Defendants’ Answer with Counterclaim, the Defendants admitted that governing documents,
including the Covenants and Declaration, provide that “the association (Plaintiff) is responsible
for repairing, replacing and maintaining common areas, including the sewer lines.” By this
admission, there are no facts in dispute regarding Plaintiff's right to an easement and
permanently enjoining Defendants from interfering with the maintenance, operation, and repair

of the sewer line in the easement area.

 

——

 

 
 

 

61 OPINION AND ORDER.pa

COURT OF COMMON PLEAS OF MONROE COUNTY
FORTY-THIRD JUDICIAL DISTRICT
COMMONWEALTH OF PENNSYLVANIA

POCONO MANOR INVESTORS, LP, a : NO. 3395 CIVIL 2019
Delaware Limited Partnership, :

Plaintiff
vs.
BENEDICT SLANE and MICHELE
FRAKT,

>: PLAINTIFF’S MOTION FOR
Defendants : JUDGMENT ON THE PLEADINGS

ORDER

AND NOW, this |[ pDday of November, 2020, Plaintiff's Motion for Judgment
on the Pleadings is GRANTED and it is ORDERED and DECREED as follows:

1. Count | of Defendants’ Counterclaim is DISMISSED in its entirety. There are
no remaining counterclaims asserted by the Defendant.

> Plaintiffs have an easement over Lots 70, 203 and 211, in the areas asserted in
the Complaint, and have the right to operate, maintain and repair the sewer lines located in the

easement area. Defendants are permanently enjoined from interfering with the maintenance,

 

 

=n

 
 

 

61 OPINION AND ORDER.pd

operation and repair of Plaintiff's sewer lines located in the easement area, including, but not

limited to, the easement over Lots 70, 203 and 211.

 

L .

DAVID J. WILIMAMSON, J.

ec: John B. Dunn, Esq.
Andrew J. Katsock, II, Esq.

4

'
r

DJW2020-097 Pocono Manor v, Siane and Frakt 3395 CV 2019.docx

Yd ‘ALEA99 SOUS
Lh€ cl 9} AON 8202
AWYLONOHLOUd

=a